United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2368
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Robyn Renea Hamilton

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: May 17, 2016
                             Filed: September 14, 2016
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

LOKEN, Circuit Judge.

      A superseding indictment charged Robyn Renea Hamilton and eight others with
conspiracy to possess with intent to distribute more than 50 grams of actual
methamphetamine “in the District of Nebraska and elsewhere” beginning in January
2002 and continuing until June 2014. Hamilton and one co-defendant went to trial in
March 2015. After a five-day trial, the jury convicted Hamilton of the conspiracy
offense and acquitted her co-defendant. The district court1 sentenced her to the
mandatory minimum of 120 months imprisonment followed by five years supervised
release. Hamilton appeals the conviction, arguing that the evidence was insufficient
in two respects: first, the government presented insufficient evidence that Hamilton
knew of and knowingly participated in the alleged conspiracy; second, if there was
sufficient evidence she was a member of some conspiracy, the government failed to
prove she was a member of the single conspiracy alleged in the superseding
indictment. In reviewing these sufficiency claims, we view the evidence “in the light
most favorable to the jury’s verdict,” reversing only if no reasonable jury could have
found the defendant guilty of the charged offense. United States v. Walker, 818 F.3d
416, 419 (8th Cir. 2016) (quotation omitted). We affirm.

      A. Knowing Participation in a Conspiracy To Distribute Controlled
Substances. To convict Hamilton of the charged offense, the government had the
burden to prove beyond a reasonable doubt the three elements of a conspiracy offense:
“(1) a conspiracy existed for an illegal purpose; (2) the defendant knew of the
conspiracy; and (3) the defendant knowingly joined in it.” United States v. Alama,
486 F.3d 1062, 1064 (8th Cir. 2007) (quotation omitted). This required proof that
Hamilton “knowingly contribute[d] to the furtherance of the conspiracy,” which
“requires some element of cooperation beyond mere knowledge of the existence of the
conspiracy. . . . The government need not prove that the defendant knew all the
conspirators or was aware of all the details.” United States v. Askew, 958 F.2d 806,
810 (8th Cir. 1992) (quotation omitted).

     The government presented substantial evidence of a large conspiracy in which
Eduardo Valenzuela, working for two men in Mexico, ran an illegal drug distribution
network across the United States. Members of the network and law enforcement


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-
investigators testified at trial. Valenzuela testified that fifteen or sixteen people
worked with him. Catalina Sanchez, Valenzuela’s former girlfriend, explained the
broad scope of the conspiracy.

       There was also substantial evidence that Hamilton knowingly contributed to the
furtherance of a drug distribution conspiracy. Javier Rodriguez-Compean
(“Rodriguez”), a distributor, testified that Valenzuela supplied him methamphetamine
starting in early 2012. His main customer was Kailee Davis, who told Rodriguez to
bring drugs to Hamilton’s residence, located on the Nebraska side of the South Dakota
border. Rodriguez testified that Hamilton was present in her house or in the garage
each of the five or six times he visited her residence to meet Davis. Davis introduced
Hamilton to Rodriguez as “her friend, the owner of the house,” and told Rodriguez
that Hamilton “handled the money, kept the books and kept the drugs at her house.”
Hamilton would retrieve the money Davis paid Rodriguez in exchange for drugs.

       Rodriguez testified that he delivered pounds of methamphetamine to Hamilton’s
house, discussed drug business with both women (using his brother or brother-in-law
as an interpreter), and smoked methamphetamine with them. On one occasion, when
Rodriguez delivered four pounds of methamphetamine to Davis, Valenzuela followed
Rodriguez to Hamilton’s residence, a trip corroborated by Sanchez. Hamilton was in
the home, but did not come to the garage where the transaction took place. Rodriguez
told Valenzuela that the house belonged to “India.” When law enforcement searched
Rodriguez’s residence, they found a ledger that included the names “Wera,” referring
to Davis, and “Viejon,” referring to Valenzuela. The ledger listed thousands of dollars
of drug transactions.

      Other conspirators testified to Hamilton’s involvement. Oscar Hernandez met
Davis at Hamilton’s residence on multiple occasions, acting as interpreter when his
brother-in-law, Rodriguez, went there to pick up money. Hernandez knew Hamilton
as “La India” and understood that her house was Davis’s safe house where she stored

                                         -3-
cash and drugs. Rodriguez’s brother, Gabriel Rodriguez, testified that he went to
Hamilton’s house multiple times to interpret for Rodriguez when he delivered drugs
and picked up money. Gabriel testified that Hamilton and Davis counted out money
together to give to Rodriguez, and that Hamilton was always there when he visited.
He also testified to using methamphetamine with Hamilton.

       Davis testified that she had been selling methamphetamine since approximately
2005. In December 2011, she needed someone to store large shipments of
methamphetamine and help her keep track of the proceeds. She had known Hamilton
for some time, trusted her, and knew of her methamphetamine habit. Davis asked her
to help in exchange for “money and dope.” Davis testified that Hamilton kept the
money in a safe (for which Davis did not have the combination), kept the drugs in a
toolbox, and maintained records -- later discarded -- of Davis’s transactions with
Rodriguez. After describing Hamilton as her “partner,” Davis said on cross-
examination that she “used” Hamilton. She also testified that Hamilton used some of
the drug proceeds to pay rent.

       Hamilton argues the government failed to prove she knowingly contributed to
a drug conspiracy headed by Eduardo Valenzuela, noting that Rodriguez did not sell
or deliver drugs to Hamilton, and the one time Valenzuela followed Rodriguez to
Hamilton’s house, she was not present when a drug transaction took place. Thus,
Hamilton argues, the government only proved her presence at drug sales, and “a
defendant’s mere presence, coupled with the knowledge that someone else who is
present intends to sell drugs, is insufficient to establish membership in a conspiracy.”
United States v. Ruiz-Zarate, 678 F.3d 683, 690 (8th Cir.) (quotation omitted), cert.
denied, 133 S. Ct. 454 (2012).

       As in Ruiz-Zarate, we conclude there was substantial evidence from which a
reasonable jury could infer Hamilton’s knowing participation in a conspiracy to
distribute controlled substances. She allowed conspirator Davis to use Hamilton’s

                                          -4-
residence as a “stash house” for drugs and drug proceeds, was present at multiple drug
transactions, kept records of the drug transactions, and was furnished some of the
methamphetamine delivered to her home. This was sufficient evidence of knowing
participation. See, e.g., United States v. Nunez, 257 F.3d 758, 763-64 (8th Cir. 2001);
United States v. Tran, 16 F.3d 897, 904 (8th Cir. 1994). Although Hamilton’s role
was relatively minor, “a defendant may be convicted for even a minor role in a
conspiracy, so long as the government proves beyond a reasonable doubt that he or
she was a member of the conspiracy.” United States v. Lopez, 443 F.3d 1026, 1030
(8th Cir.) (en banc), cert. denied, 549 U.S. 898 (2006); see United States v. Miller, 698
F.3d 699, 703 (8th Cir. 2012), cert. denied, 133 S. Ct. 1296 (2013). Here, the
evidence was sufficient to prove far more than a mere user-supplier relationship
between Davis and Hamilton. See, e.g., United States v. Adams, 401 F.3d 886, 897-
98 (8th Cir.), cert. denied, 546 U.S. 966 (2005).

        B. Participation in the Charged Conspiracy. Hamilton argues alternatively
that, if there was sufficient evidence she knowingly participated in a conspiracy to
distribute controlled substances, it was only a smaller, separate conspiracy with Kailee
Davis, not the single, large Valenzuela-run conspiracy alleged in the indictment.
“Whether the government’s proof established a single conspiracy or multiple
conspiracies is a question of fact for the jury.” United States v. Morales, 113 F.3d
116, 118 (8th Cir. 1997). We review the jury’s finding on this question under our
deferential sufficiency-of-the-evidence standard. See Askew, 958 F.2d at 810. If we
conclude that no reasonable jury could have found the single conspiracy charged in
the indictment, we must then consider whether this variance in the government’s proof
“has prejudiced a defendant’s substantial rights.” Morales, 113 F.3d at 119.

       The superseding indictment alleged that defendants knowingly conspired and
agreed “together and with other persons known and unknown to the Grand Jury” to
distribute controlled substances “in the District of Nebraska and elsewhere” during the
time period alleged. The district court instructed the jury, without objection, that it

                                          -5-
must decide “whether the conspiracy existed” and whether the government proved that
Hamilton had “an understanding of the unlawful nature of the plan” and “some degree
of knowing involvement and cooperation,” even if she agreed “to play only a minor
part in the conspiracy.”

       The evidence was sufficient to permit a reasonable jury to find that the alleged
conspiracy existed and that Hamilton knowingly participated. Hamilton argues the
government proved only that she had an agreement with Davis for a limited period of
time, and that Davis started selling years before Hamilton was involved and continued
selling after she stopped using Hamilton’s house. However, “[m]ultiple groups and
the performance of separate crimes or acts do not rule out the possibility that one
overall conspiracy exists.” United States v. Edwards, 994 F.2d 417, 421 (8th Cir.
1993) (quotation omitted), cert. denied, 510 U.S. 1048 (1994). “A single conspiracy
may exist even if the participants and their activities change over time, and even if
many participants are unaware of, or uninvolved in, some of the transactions.” United
States v. Smith, 450 F.3d 856, 860 (8th Cir. 2006) (quotation omitted). Here,
Hamilton knowingly joined a far-flung conspiracy when she allowed distributor Davis
to store multiple pounds of methamphetamine and the proceeds of drug sales at
Hamilton’s Nebraska residence.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -6-